Citation Nr: 1727793	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  06-38 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia with Osgood-Schlatter's disease of the left knee (hereinafter "left knee disability"), currently rated as noncompensable prior to September 28, 2010, 10 percent from September 28, 2010 to April 5, 2011, and as 20 percent thereafter.

2.  Entitlement to an initial compensable rating for migraine headaches (previously rated as tension headaches).  

3.  Entitlement to service connection for an eye/vision disability, to include as secondary to service-connected hypertension and/or headaches.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-at-Law



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, September 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The November 2010 rating decision denied the petition to reopen the claim of entitlement to service connection for a vision disability.  The September 2011 rating decision granted service connection for tension headaches and assigned a noncompensable rating.  Subsequently, in February 2017, the RO changed the description from tension headaches to migraine headaches. 

The February 2012 rating decision granted entitlement to a 10 percent rating, effective September 28, 2010 and to a 20 percent rating, effective April 5, 2011 for the left knee disability.  However, as that increase did not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board and has been characterized as set forth on the front page of this decision.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Board remanded the vision issue for further evidentiary development.  In December 2016, the Board reopened the issue of service connection for vision disability and remanded the issue on the merits for further development.  At that time, the Board also remanded the issue of an increased rating for the left knee disability.  With respect to the knee issue decided herein, in its prior remands, the Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran VA examinations and obtain any outstanding VA and private treatment records.  In January 2017, the Veteran was requested to provide information concerning any relevant private treatment records.  However, to date, he has not responded.  Further, VA clinical records dated to January 2017 have been associated with the record.  Moreover, the Veteran was most recently afforded a VA examination in March 2017, which as discussed further below is adequate for appellate review.  As such, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) as well as various diagnoses of eye disorders, including refractive errors and nuclear sclerotic cataracts, the Board has expanded the issue pertaining to vision disability to include any eye and vision disorder as noted on the front page of this decision.     

The Board notes that in June 2017, the Veteran, through his representative, submitted a medical publication concerning an association between high blood pressure and myopia that has not been considered by the AOJ. Nevertheless, as the issue of service connection for an eye/ vision disability is being remanded below, the Board finds no prejudice to the Veteran as the AOJ will have the opportunity to consider this evidence on remand.  

As a final preliminary matter and as noted in the Board's prior December 2016 decision, the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to earlier effective dates for a total disability rating due to individual unemployability (TDIU) and for Dependents' Educational Assistance (DEA) benefits, as shown in the electronic claims file (VBMS). Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238  (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to earlier effective dates for a TDIU and for DEA benefits will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to an initial compensable rating for migraine headaches and entitlement to service connection for an eye/vision disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 28, 2010, the date of claim for increase, the Veteran's left knee disability was not manifested by pain, limitation of motion, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum; as such, it was not factually ascertainable that the criteria for a compensable rating had been met. 

2.  From September 28, 2010 to April 5, 2011, the Veteran's left knee disability was manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum.

3.  From April 5, 2011, the Veteran's left knee disability is productive of frequent episodes of "locking" , pain and effusion into the joint, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 15 degrees or less or limit extension to 20 degrees or more, or recurrent subluxation or instability, ankylosis, removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  Prior to September 28, 2010, the criteria for a compensable rating for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2016).

2.  From September 28, 2010 to April 5, 2011, the criteria for rating in excess of 10 percent for  left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2016).

3.  From April 5, 2011, the criteria for rating in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Increased Rating for Left Knee

The Veteran is seeking an increased rating for his left knee disability currently rated as noncompensable prior to September 28, 2010, 10 percent disabling prior to April 5, 2011, and as 20 percent disability thereafter.  The Veteran has reported pain and swelling.  He has indicated that he cannot stand or walk for a prolonged amount of time.  He uses a cane, a hard brace, a patella brace and compression hose for support.  He has reported having to stay inside to keep pressure off of his knee.  Thus, he did not lead an active life. 

By way of background, the Veteran's left knee disability was initially rated as noncompensable under Diagnostic Code 5257 based on left knee pain and mild effusion.  However, as there was no evidence of instability, in the February 2012 rating decision, the RO determined that the a 10 percent rating was warranted under Diagnostic Code 5260 for limitation of flexion from September 28, 2010 to April 5, 2011; and a 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion from April 5, 2011.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another).
  
Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, Diagnostic Code  5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40  and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98. 

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 .

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158   (2016).  Specifically the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this regard, review of the March 2017 VA examination, which is discussed further below, showed that joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and with range of motion measurements of the opposite undamaged joint was done in compliance with Correia.  

The medical evidence of record has been thoroughly reviewed.  A September 28, 2010 VA clinical record showed that the Veteran's left knee movement was limited and painful.  It appears that the RO construed this VA record as an informal claim for an increased rating.  The Board notes that the month prior in August 2010, a VA clinical record observed that the Veteran's left knee movement was okay.  

On February 23, 2011, the left knee was aspirated and revealed about 7cc of clear light yellow effusion.  On March 6, 2011, the Veteran was seen for chronic left knee effusion and had fluid drained from his knee.  He was given a left knee brace at that time.  An April 5, 2011 VA clinical record showed that the Veteran presented for evaluation for knee brace.  He had been previously seen and had fluid drawn of the left knee, but now had more pain than swelling.  On examination, the left knee was tender to palpation lateral with tenderness to laxity positive drawer.  The assessment was meniscal tear of the left knee.  Follow up September 2011 record showed that the Veteran was ordered a stability brace to wear under current brace.  An MRI showed grade 4 degeneration of posterior horn medial meniscus and moderate effusion with Baker's cyst.  

The Veteran was afforded a VA fee-based examination in November 2011.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, deformity, tenderness, effusion and pain.  He indicated that he did not experience heat, redness, locking, drainage, subluxation and dislocation.  He reported daily flare-ups that lasted for 4-5 hours and with a severity level of 8 on a scale from 1 to 10 (10 being the worst) the severity.  The flare ups were precipitated by physical activity and alleviated by rest and by naproxen 500 mg.  During the flare-up, he experienced the following functional impairment that was described as pain.  Further, during the flare-ups, he experienced the following limitation of motion of the joint, which was described as walking up/down stairs, stiffness, standing, unable to do sports, and knee swelled all of the time.  He reported difficulty with standing/walking.  Prolonged standing/walking caused more swelling, functional impairment and pain.  The Veteran also described additional symptoms of back of leg strain hamstring and quadriceps pain.  The treatment was 1978 injection, physical therapy, cylinder case 3-6-11 drained 10 mL fluid; 2-1-11 injection and fluid drain, injection, physical therapy, knee brace, compression stocking patella brace and walking cane.  

On physical examination, the Veteran walked with an antalgic gait due to knee pain.  There was weakness, locking, pain and tenderness, but no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, subluxation or drainage.  There was also no genu recurvatum, crepitus or ankyloses.  Range of motion of the right knee was zero degrees extension to 120 degrees flexion with no additional limitations following repetitive testing.  Range of motion on the left knee was also zero to 120 degrees, but was additionally limited 15 degrees flexion to 105 degrees after repetitive testing.  Joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance.  Lack of endurance had the major functional impact.   The joint function on the left was not additionally limited by incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  There was fullness in the popliteal fossa, possible Baker's cyst could not be ruled out.  Left knee x-rays were within normal limits.  The diagnosis was no change in diagnosis from chondromalacia with old Osgood-Schlatter's Disease.  The examiner reiterated that left knee stability tests were within normal limits and there was no subluxation.  The Veteran was not working and his daily activity was limited on walking and standing.  

An October 2014 examination for Regular Aid and Attendance/Housebound showed that range of motion of the left knee was zero degrees to 90 degrees.  

VA clinical records continued to show complaints of left knee pain.  The records also showed that the Veteran continued to wear a left knee brace.  

On remand, the Veteran was most recently afforded a VA examination in March 2017.  The Veteran's electronic record was reviewed.  The examiner continued the diagnosis of chondromalacia with old Osgood-Schlatter's disease of the left knee.  The examiner also diagnosed Baker's cyst and posterior medial meniscus tear.  The Veteran reported that the left knee felt like it was going to give out.  He was unable to squat, run and play sports.  

On physical examination, range of motion of the right knee was zero to 120 degrees and was zero to 110 degrees of the left knee.  On the left, there was objective evidence of localized tenderness or pain on palpation.  The pain was moderate at the left patella.  There was also evidence of pain on weight bearing and crepitus in both knees.  There was no additional functional loss of the right knee or left knee on repetition.  As the examination was not being conducted immediately after repetitive use over time or during a flare-up, the examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without mere speculation.  The examination was neither medically consistent nor inconsistent with Veteran's statements describing functional loss with repetitive use over time.  On the right side, there was swelling.  On the left side, there was less movement than normal, weakened movement, swelling, instability of station, disturbance of locomotion and interference with standing.  Muscle strength was 5/5 on both knees.  There was no ankylosis present.  There was no history of recurrent subluxation or lateral instability, but there was history of recurrent effusion.  Stability testing was normal on both knees.  

The examiner observed that the Veteran had a meniscal tear with frequent episode of joint locking, pain and effusion.  The Veteran had effusion of the left knee and the Veteran stated that he felt like his knee locked often.  The Veteran winced during palpation to the left knee.  The Veteran constantly used a cane.  He had difficulty  with any task that required walking, standing or squatting due to pain and the fact that the Veteran's knee feels like it may give out.  These complications were due to the diagnosed condition.  

The examiner opined that there is no change in the range of motion when comparing today's examination results and the results from the previous examinations in the records.  The Orthopedic Surgery Consult dated August 15, 2011 shows 0-120, which was the same as today's exam.  As far as the undamaged joint range of motion on the past examinations, the records seem insufficient.  The examiner found that there was a progression in the Veteran's symptoms; however no change to the service-connected diagnosis.  New conditions, including posterior medial meniscus tear, left, and Baker's Cyst found on MRI dated 05/11/2011, were found that were directly due to or related to the service-connected diagnosis.  Both findings were directly related to the chondromalacia with Old Osgood-Schlatter's Disease, left knee.  Chondromalacia patellae, also known as "runner's knee," is a condition where the cartilage on the undersurface of the patella (kneecap) deteriorates and softens, which will likely lead to degenerative changes to the meniscus and a meniscal tear.  The meniscal tear will likely cause a Baker's Cyst, which is a fluid-filled cyst behind the knee.  

The Veteran will have difficulty with any task that requires walking, standing or squatting due to pain and the fact that the Veteran's knee feels like it may give out. These complications are due to the diagnosed conditions.  With respect to the Correia criteria, the examiner found that there is evidence of pain when the joints/spine are/is used in non-weight bearing.  The Veteran constantly rubbed his left knee during the interview.  There was no difference between passive and active range of motion measurements.  There is evidence of pain on passive range of motion testing.  The Veteran grimaced during extension of left knee joint during passive range of motion.

In a March 2017 statement, the Veteran's representative asserted that this examination is inadequate for rating purposes.  The representative argued that the VA examiner failed to provide an opinion as to the range of motion throughout the appeal period (since June 2010) of the left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint as directed in the Board's prior remand.  According to the representative, the examiner also failed to provide an opinion as to the functional limitations that the Veteran has experienced as a result of his service-connected left knee disability and what impact, if any, it has on his occupational functioning, which was also directed in the Board remand.  Lastly, the Veteran's representative argued that the examiner failed to conduct repetitive use testing.  

Initially, the Board notes that the examination report clearly shows that repetitive use testing was done and that there was no functional loss following repetitive testing.  Moreover, the examiner specifically addressed all questions posed by the Board in its prior December 2016 remand at the end of the examination report.  The examiner specifically addressed the Correia criteria and determined that there was no difference in active and passive range of motion measurements; and there was no change from previous range of motion testing.  The examiner also specifically addressed the Veteran's functional limitations in this section, to include occupational functioning.  In this regard, the examiner stated that the Veteran will have difficulty with any task that requires walking, standing or squatting due to pain and the fact that the Veteran's knee feels like it may give out.  These complications are due to the diagnosed conditions.

In sum, the Board finds that the VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to rate the left knee under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Prior to September 28, 2010

As the RO reasonably construed that the Veteran filed a claim for an increased rating on September 28, 2010, the Board must determine whether it was factually ascertainable the year prior to that date that the Veteran's left knee had increased in severity to warrant a compensable rating.  See  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); see generally Harper v. Brown, 10 Vet. App. 125 (1997).  Nevertheless, with the exception of the August 2010 VA clinical record, there is simply no evidence addressing the severity of the Veteran's left knee during this period.  Again, the August 2010 VA clinical record showed that the Veteran's left knee movement was okay and was silent with respect to any other symptoms or complaints.  In turn, there is no evidence to support the finding that a compensable rating for the Veteran's left knee disability was warranted prior to September 28, 2010.  

From September 28, 2010 to the April 5, 2011

Moreover, after reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left knee disability from September 28, 2010 to April 5, 2011 is not warranted.  While limitation of motion was observed on VA clinical records during this period, the probative evidence does not show that that flexion was limited to 30 degrees or more to warrant a higher rating under Diagnostic Code 5260.  Although there was no VA examination conducted during this period, the Board finds it significant that subsequent range of motion testing showed flexion at its most restrictive to be 90 degrees.  Moreover, as extension has always been normal, a higher or separate rating for limitation of extension is not warranted under Diagnostic Code 5261.       

The Veteran has reported chronic left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent assigned during this period.  Again, although there was no VA examination conducted during this period, the Board finds it significant that the November 2011 VA examination a few months later showed that flexion of the left knee was additionally limited by 15 degrees to 105 degrees after repetitive testing, which does not meet the criteria for a higher rating.  Importantly, the March 2017 VA examiner found that there had been no change in range of motion testing throughout the course of the appeal.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Furthermore, a separate rating under Diagnostic Code 5257 would not be appropriate as there have been no objective medical findings of recurrent subluxation or lateral instability of the left knee during this period.  Although a knee brace was prescribed to the Veteran during this periods, subsequent instability testing has always been normal.  

With regard to Diagnostic Code 5258, there is no evidence of dislocation with frequent episodes of locking and effusion into the joint to warrant a 20 percent rating under this Code during this period.  Although the evidence does show pain and effusion, there is no competent medical evidence showing that the Veteran had frequent episodes of locking and effusion.  The first evidence of a meniscal tear with frequent episodes of locking, pain and effusion is the April 5, 2011 VA clinical record.  As this Code uses the conjunctive "and" when listing the criteria, a rating under this Diagnostic Code requires that all symptoms be present.  Thus, Diagnostic Code 5258 is not for application during this period.   

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge,  impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5259, 5262 or 5263, respectively.

In sum, a rating in excess of 10 percent is not warranted from September 28, 2010 to April 5, 2011.


From April 5, 2011

The Board now turns to whether a rating in excess of 20 percent is warranted from April 5, 2011.  Initially, the Board notes that the Veteran has been awarded the maximum 20 percent rating allowed under Diagnostic Code 5258.  

Moreover, although the Veteran has reported that his knee gives out on him, the Board finds that the evidence of record does not support a higher or separate rating under Diagnostic Code 5257 for the Veteran's left knee disability.  In this regard, stability testing of the left knee has been normal at both of the VA examinations.  

In turning to other Diagnostic Codes applicable to the knees and legs that do provide for a disability rating in excess of 20 percent, the Board notes that a 30 percent disability rating or higher under Diagnostic Code 5256 would not be warranted in this case because there has been no objective finding of ankylosis of the left knee.  As range of motion testing was able to be performed at the VA examinations and during the course of treatment, the joint cannot be considered immobilized.    

Moreover, even considering any additional functional loss due to pain, there is no evidence that flexion has been limited to 15 degrees or extension to 20 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Extension was normal on all testing . The most restrictive flexion documented is 90 degrees at the October 2014 Housebound examination.  

Importantly, a higher compensation is not warranted under 38 C.F.R. §§ 4.40 and 4.45 because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent assigned during this period.  Again, the November 2011 VA examination showed that flexion of the left knee was additionally limited 15 degrees to 105 degrees after repetitive testing, which does not meet the criteria for a higher rating.  Importantly, the March 2017 examiner found that there was no additional functional loss upon repetition and that there had been no change in range of motion testing throughout the course of the appeal.  Moreover, the Veteran's pain has not been shown to affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss to warrant a rating in excess of 20 percent.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Additionally, again, as the evidence of record fails to demonstrate removal of semilunar cartialge,  impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5259, 5262 or 5263, respectively.

In sum, the Board finds that a rating in excess of 20 percent from April 5, 2011 to the present is not warranted.  

Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee disability during this period; however, the Board finds that his symptomatology adequately compensated at all stages during the course of the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.  

Additionally, the Veteran's representative has argued that this issue should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard,  the Veteran's disability ratings for the left knee reflect the Veteran's pain, restricted motion, and functional limitations.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim a compensable prior to September 28, 2010, a 10 percent from September 28, 2010 to April 5, 2011, and a 20 percent thereafter for his left knee disability.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to September 28, 2010, a compensable rating for left knee disability is denied.

From September 28, 2010 to April 5, 2011, a rating in excess of 10 percent for left knee disability is denied.

From April 5, 2011, a rating in excess of 20 percent for left knee disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking a compensable rating for his service-connected migraine headaches.  The Veteran was last afforded a VA examination to evaluate the severity of his migraine headaches in June 2013.  At that time, the examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain less than once every two months.  However, in a March 2017 statement, the Veteran's representative described more severe symptoms.  In this regard, it was reported that that the Veteran experienced severe headaches that occur two to three times a day, at least once or more a month and lasting 3 hours.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, in December 2016, the Board previously remanded the issue of service connection for an eye/vision disability for an addendum opinion.  The Board found that a March 2016 VA examination with opinion was inadequate because the examiner did not provide a rationale for finding that the Veteran's vision complaints were not aggravated by his service-connected hypertension or headaches.  The examiner also did not address whether the vision complaints were a symptom of either condition.  

An addendum opinion with the same examiner was obtained in March 2017.  The examiner stated that there were no identified visual disorders of blurred or spotty vision.  Retinal health was good both eyes.  There was no active eye infection and no ocular disease evident both eyes.  The Veteran had 20/20 best corrected vision in both eyes.  He did notice visual aura when he had migraines and took aspirin for relief.  Ocular migraines are painless, temporary visual disturbances that can affect one or both eyes.  Ocular migraines typically are harmless and self-resolve without
medication within 20 to 30 minutes.  It occurs in the general population and may
be hereditary in nature.  Migraines are triggered by activation of a mechanism deep in the brain, which releases inflammatory substances around the nerves and blood vessels of the head and brain.  

The examiner continued that the Veteran's March 1981 complaints of dizziness and seeing spots in his eyes were resolved and treated with his high blood pressure medication.  There are no residuals and no ocular sequelae as noted in the March 2016 examination.  The Veteran is 20/20 best corrected with good anterior and posterior segment eye health.  As he is an ocular migraine sufferer, he may have experienced visual aura at that time.  The examiner opined that it is least as likely as not that his vision condition (of visual aura) at that time was due to service connected headache or hypertension.  Further, the examiner stated that as there is no current vision disability, such disability has not been permanently worsened beyond normal progression by a service-connected hypertension or headache.  The Veteran's vision complaints are not aggravated by his service-connected hypertension or service connected headaches.  He took aspirin for relief once he sees visual aura of squiggly/wavy lines.  He did experience nausea, vomiting, or headache pain.  He stated that he then retired to a dark room and waited 15-20 minutes for the sensation to subside.  The examiner concluded that it is less likely than not that the Veteran has current vision complaints are due to his headaches/migraine or hypertension.  The examiner rationalized that hypertension is managed with medicine.  Further, the migraines are due to a brain event, possibly in the occipital region.  The eyes are separate of this event in the brain.  The examiner again noted that the Veteran's eyes are not causing the vision blur and "squiggly/wavy lines" in his vision.  Therefore, there is no identified visual condition.  

However, importantly, an October 2010 VA eye examination diagnosed myopia, astigmatism and presbyopia.  A follow up April 2011 VA clinical record again showed a diagnosis of astigmatism and presbyopia.  Moreover, the March 2016 VA examiner diagnosed nuclear sclerotic cataracts.  As pointed out by the Veteran's representative in a March 2017 statement, the examiner failed to address these disorders and offer an etiological opinion.  The Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

However, here, the Veteran's representative has submitted a medical publication indicating an association between high blood pressure and myopia.  As such, an opinion is needed as to whether any of the Veteran's refractive errors were aggravated beyond their natural progression or subject to a superimposed disease due to the Veteran's service-connected hypertension and/or headaches.  Moreover, importantly, an etiological opinion is also necessary with respect to the Veteran's diagnosed cataracts.  In light of the above, the most recent addendum opinion is inadequate as the examiner did not address the Veteran's diagnosed eye disorders and, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, in order to comply with the Board's prior remand, another opinion is necessary to address the Veteran's diagnosed myopia, astigmatism, presbyopia and nuclear sclerotic cataracts.   
.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected migraine headaches.  The electronic record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  He or she should specifically address the nature, frequency, and severity of any prostrating attacks as well as any associated vision complaints.  The examiner should also discuss the impact such disability has on the Veteran's activities of daily living. 

A rationale should be provided for any opinion offered.

2.  Return the record to the VA clinician who conducted the March 2016 eye examination with March 2017 addendum opinion.  If that clinician is not available, send the claims file to an optometrist or ophthalmologist for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the record, the clinician should respond to the following:

a) With respect to the diagnosed nuclear sclerotic cataracts, whether it is at least as likely as not (50 percent probability or greater) that: i) it arose during service or is otherwise related to any incident of service, ii) it is proximately due to, or caused by, the Veteran's service-connected hypertension and/or headaches; or iii)  it has been aggravated by the Veteran's service-connected hypertension and/or headaches.  

b) With respect to the diagnosed myopia, astigmatism,  and presbyopia, whether it is at least as likely as not (50 percent probability or greater) that any such disorder has been aggravated beyond its natural progression or subject to a superimposed disease due to the Veteran's active service; or service-connected hypertension and/or headaches.

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering the opinion, the examiner should consider the Veteran's March 1981 complaint of dizziness, headaches, and seeing spots in his eyes during treatment for high blood pressure; the post-service medical records; the prior VA examination reports; the Veteran's lay statements; and the publication submitted by the Veteran's representative indicating an association between myopia and high blood pressure .

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


